Title: From John Adams to Benjamin Rush, 10 July 1812
From: Adams, John
To: Rush, Benjamin



My dear Friend
Quincy July 10. 1812

I beg you would not consider yourself obliged to answer my Letters. Your Time is prescious, mine of no Value.
I thank you for the contrast. Striking it is. General Mifflin behaved nobly. But Muhlenbourgs, Coxes &c &c how did they? In Strong and Goodhue you See the Whiggism or rather the Republicanism, of Strait Hair; as well  as in Pickering. Liberty sometimes wears Strait Hair: but Strait hair is not the infallible Costume of Liberty.
A hint for your History. Lincoln and Strong were fellow Students in Major Hawleys Office at Northampton in 1773. 4. 5. Lincoln was the brightest Genius, the most Studious and the most learned, and the most enterprising. He distinguished himself by his Writings  as early as 1774 or 1775. But there has been a Rivalry between them to this hour. How great an Effect, has this “Rivalite,” produced? And what Historian, but you, will ever know any Thing about it.
There is an Alliance between our Essex Junto, and our New England Theologians; Unitarians and Athanasians, Hopkintonians and Freewillers and all; Bos, Fur, Sus, atque Sacerdos; with a few bright Exceptions.
If a Gallatins Rebellion or a Fries’s Rebellion Should be excited by this Coalition, (I will not call it Strange) Madison will have nothing to do but imitate my Example (proud and impudent as it is in me to Say it) he need not put the Nation to the Expence, nor make the Ostentatious Parade of Washington, to Suppress it. My Opinion however is clear there will be no Commotion at all. The Object of all this Spiritual and temporal Bluster, is to get Madison out. But who to get in? Jay,? Clinton,? Pinkney? highly as I esteem the first and ignorant as I am of any Objections to the other two I own I prefer Madison to all three, at the present Moment. John Randolph’s conscience recollect the Insolence of himself and Party on their Tryumph. But I am the less anxious on this point because I know that, bring in who they will, he cannot essentially or materially depart from Madisons present System. Madison and Madisonians however Should consider, that whoever Succeeds him will cherrish a Naval Defense. And if he is rejected, it will be because he has not Sufficiently advocated, As I was turned out because I too explicitly recommended it.
There are Several Members of the House, who have attracted my Attention and convinced me that our Country abounds with Intelligence and Talent. A Calhoun a Lounds, a Cheves, a Clay, a Porter. These appear to me to be Sensible Men and honest. Grundy and Harper too.
John Randolph appears to be so tormented by his Conscience in recollecting his own Conduct in the 18th Century, that he is nearly fit for your Chair.
I know not whether you have read the Adress to the People of the State by our H. of Reps, or that of the Minority in the H. of Rep. in Congress to the People of the Union. I wish my Eyes would Suffer me to write Commentaries on these two Studied Compositions. They would however be of no Use to you. Your own Sense will perceive them all. I am really grieved; I am ashamed; I am confounded to read Such Sophistry, Such Insincerity, Such Want of Candor, or want of Information in Such Bodies of American Citizens. If Jugurtha Should See this to be the general Character of American Citizens,  what would he Say? We know what he said on taking Leave of Rome; “urbem venalem, mature perituram, Si modo emptorem invenerit.” Both parties in the United States have exhibited Strong Symptoms; made bold and daring Advances beyond the Boundaries of Morality, into the Regions of Ambition, Selfishness and Rapacity. And who or what Shall Stop them in their Career? The Lawgivers of Antiquity, Solon Lycurgus, Numa, Zeleucus legislated for Single Cities. But who can Legislate for 18. 20. or 30 States, each of which is greater than all Greece or Rome at those times. No human Mind I believe, certainly none that has yet appeared in America is equal to it.
Neither Party will bear a third Power as an Umpire. It is tollerated only as a Tool. Aristocratia and Democratia will still pull caps; will tear each other Eyes and Scratch each others visages; I will not be so gross as to Say Suck each others’ blood, till some Alexander Caesar, Zingis, Mahomet Cromwell, Napoleon, Hamilton or Burr with an Army of Conscriptions Shall make Peace, or rather make a Solitude and call it peace. Solitudinem faciant Pacem appellant.—Great long bloody and terrible will be the  Conflict before  this is all effected. You and I Shall not see it. But I could Snivel like Ames for my Children and Grand Children. But what are my Posterity more than others? If every one, who Sprung from my   Loins was Split and broiled like a Maccarel, what is that to the Fate of Mankind, or to the future, or the present Millions of America.? The Dangers of American Liberty of French Liberty of Dutch Liberty, of English Liberty of Genevan Liberty and of Swiss Liberty, were glaring enough in my Boudoir, Long before Fisher Ames’s babyish Sobs were heard in the World.
There is a Comet in our political System. In its progress, it Seems to be now at New York. A. Burr has advertised a Barristers Office. How different and yet how Similar is this Being to Hamilton, Ames, H.G. Otis. If you were Cicero or J Atticus, or vice versa these characters might be develloped. But, Correspondence between the most confidential Friends cannot be so free, here, and now, as it was there and then.—You know Facts, in Burrs history that you would not communicate to me. I know Facts that I have never communicated to You. If you dare, I will dare to tell the Truth, the whole Truth and nothing but the Truth.
Vanity and Egotism is and must be my perpetual Theme. Petere Fontes; Petito Fontes; Pete Fontes; Petite Fontes, has been my Precept, my Maxim, my polar Star, through Life. I have uniformly Sought Principles. But where are Principles? and what are Principles? Take any Principle of Religion, Morals, Policy, Philosophy, or common Sense, and compare it with the Life of Hutchinson, Dickinson, Washington, Jefferson, Madison, Burr, Hamilton Ames, Otis, Clinton M. Kean; I will enumerate no more; and then Say, what Principle has governed.? Every one of these will Say, as I do, and as you will do, “I have acted on Principle.”
There is one Being, who understands the Principles of the Universe, and never deviates from them, “I am the Lord, I change not” and to him I appeal. I will add no more. Except
Mr Calhoun Speaks as I think. I will not charge Jefferson or Madison with Cowardice. I believe it of neither. I will not call it Weakness, for they are Strong Men.
But I Say this Country ought to have been better prepared for War, especially by Sea. This egregious defect was Want of Judgment and Foresight at least.
In mercy to you and to myself, let me finish, by Subscribing

John Adams
P.S. Do you recollect the outrageous Insolence of Tom. Paine, Callender, Duane, and John Randolph, after their Tryumph in 1800? and what was that Tryumph? After Millions of Lies, and all their Wise Genius and Talents, aided by every Frenchman on the Continent, Wade Hampton and Old Sumpter cheated South Carolina, out of the real Choice of her People: and After Seven and thirty Tryals in the House between Jefferson and Burr, the former came in by one Vote, and I know how that vote was obtained, because I obtained it. This History has not yet been disclosed: but it Shall not perish.
If Such was the Tryumph of the Democracy, by one Vote in 1800, and Such its Insolence and Impudence, what would be the Tryumph of Aristocracy in 1813, if it Should effect a Change of Administration in the Midst of War? Our Executive is made a mere Testa di Legno. a mere head of Wood. A mere Football, kicked and tossed by Frenchmen Englishmen or rather Scottsmen, and ignorant mischievous Boys. And yet You and Jefferson think our Executive too Strong.

